Citation Nr: 0305488	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  94-41 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a January 1992 rating decision denying service 
connection for aggravation of a low back disorder, chronic 
low back pain with radiculopathy, contains clear and 
unmistakable error (CUE).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for aggravation of a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to May 1988 
and from February 14 to March 9, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions, the earliest of which 
was entered in February 1994, of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Boston, Massachusetts.

In April 1997, the Board remanded the issue whether new and 
material evidence had been submitted sufficient to reopen the 
service connection claim with instructions to the RO to 
undertake additional development.  In the Remand, the Board 
also directed the RO to consider a claim raised by the 
veteran's representative that the January 1992 rating 
decision by which that service connection claim had been 
denied contained CUE.

In August 2000, the RO issued a supplemental statement of the 
case in which it found that new and material evidence had not 
been submitted sufficient to reopen the service connection 
claim and the January 1992 rating decision denying that claim 
did not contain CUE.

In a decision issued in March 2001, the Board reached the 
same conclusions.  Thus, the Board denied both the claim to 
reopen and the claim alleging CUE.

The veteran appealed the March 2001 Board decision to the 
United Stated Court of Appeals for Veterans Claims (the 
Court).  Thereafter, the General Counsel of VA and the 
veteran, through his representative, filed a Joint Motion for 
Remand and to Stay Further Proceedings.  In this motion, the 
parties requested that the Court vacate the March 2001 
decision of the Board and remand the case to the Board for 
readjudication, to include review of the claim to reopen in 
light of the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  
By order dated in October 2002, the Court granted the motion.


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
aggravation of a low back disorder, chronic low back pain 
with radiculopathy.

2.  Competent evidence that was of record at the time of the 
January 1992 rating decision showed that during the veteran's 
service, the disability associated with the low back disorder 
had increased.

3.  No evidence that was of record at the time of the January 
1992 rating decision showed clearly and unmistakably that the 
increase in disability was due to the natural progress of the 
disease represented by the low back disorder.

4.  No VA decision dated prior to a January 1992 rating 
decision has denied entitlement to service connection for 
chronic low back pain with radiculopathy.

5.  The January 1992 rating decision denying entitlement to 
service connection for chronic low back pain with 
radiculopathy has been reversed herein on grounds of CUE.




CONCLUSIONS OF LAW

1.  The VCAA does not apply to the claim that the RO decision 
of January 1992 contained CUE.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).

2.  The January 1992 rating decision denying entitlement to 
service connection for chronic low back pain with 
radiculopathy is clearly and unmistakably erroneous and is 
therefore reversed, and service connection for chronic low 
back pain with radiculopathy is warranted.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.105(a), 3.303, 
3.306 (2002).

3.  The application to reopen the claim of entitlement to 
service connection for aggravation of a low back disorder on 
the basis of new and material evidence is legally 
insufficient.  38 U.S.C.A. § 5108 (West 2002).

4.  The VCAA does not apply to the application to reopen the 
claim of entitlement to service connection for aggravation of 
a low back disorder on the basis of new and material 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); Manning v. Principi, 16 Vet. App. 534 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Claim of CUE in January 1992 rating decision

a.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA), see 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, (West 2002), enacted and 
effective November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The VCAA identifies certain duties owed by VA to a claimant 
that must be fulfilled before the claim is adjudicated.  The 
VCAA includes redefinition and clarification of the duty of 
VA under former law to provide claimants with notice about 
the information and evidence necessary to substantiate their 
claims for VA benefits.  See 38 U.S.C.A. § 5103.  The VCAA 
also includes clarification and redefinition of the duty of 
VA under former law to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A.  Regulations 
implementing the VCAA have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The veteran's claim that the January 1992 rating decision 
contained CUE was pending before VA as of the effective date 
of the VCAA.  However, it is not a claim to which the VCAA 
applies.

By its terms, the VCAA applies only to a claim or application 
submitted by a "claimant."  38 U.S.C.A. § 5100.  The VCAA 
defines "claimant" as "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary."  Id.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA did not apply to motions to revise Board decisions on 
grounds of CUE because such motions did not constitute claims 
or applications for benefits under the laws administered by 
VA but rather, collateral attacks on a prior decision 
concerning entitlement to those benefits, and individuals 
presenting such motions were not "claimant[s]" under the 
VCAA.  Livesay, 15 Vet. App. at 179.

The Board finds that the same reasoning should obtain when 
the issue is whether an RO decision contains CUE.  
Accordingly, the Board will decide the claim before it that 
the January 1992 rating decision denying service connection 
for aggravation of a low back disorder, chronic low back pain 
with radiculopathy, contained CUE without more consideration 
of the VCAA.



b.  CUE

The representative of the veteran has argued on appeal that 
in the January 1992 rating decision denying service 
connection for aggravation of a low back disorder, chronic 
low back pain with radiculopathy, the RO failed to apply 
properly the presumption of aggravation set out in the laws 
administered by VA and thus committed CUE.  The Board finds 
the representative's argument to be persuasive.

A determination that CUE exists in a prior decision means 
that (1) "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," and (2) the error is 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  A determination that a prior decision 
contains CUE "must be based on the record and the law that 
existed at the time of the prior [agency of original 
jurisdiction] or [Board] decision."  Russell, 3 Vet. App. at 
314.

The Court has held that CUE, while not predicated on "mere 
misinterpretation of facts," may consist of "failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  

In the case at hand, the veteran's representative has argued 
that manifestly, the RO failed to apply the presumption of 
aggravation established by VA law to the evidence that was of 
record in January 1992 and had the presumption been observed, 
service connection for a low back disorder (described as 
chronic low back pain with radiculopathy in the January 1992 
rating decision) would have been granted.  This argument 
states a claim that there was CUE in the January 1992 rating 
decision.  Russell, 3 Vet. App. 310.

At the time of the January 1992 rating decision, as today, VA 
law made available to claimants a statutory presumption that 
a disability that existed prior to service was aggravated 
during service.  See 38 U.S.C.A. § 1153 (West 1991).  As set 
out in the implementing regulation in effect at the time of 
the decision, the presumption of aggravation was as follows:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 C.F.R. § 3.306(a) (1991).  The implementing regulation in 
effect at the time of the decision stated that once this 
presumption of aggravation arose through a showing that the 
"preservice disability underwent an increase in severity 
during service," it could be rebutted, in cases concerning 
wartime service, only by "[c]lear and unmistakable (obvious 
or manifest)" evidence that the increase was "due to the 
natural progress of the condition."  38 C.F.R. § 3.306(b) 
(1991).  

The Board notes that the service with which the veteran's 
claim was concerned, service from February 14 to March 9, 
1991 in the United States Marine Corps, as documented in the 
Form DD-214 contained in the claims file, represented active 
duty, active service, and wartime service.  See 38 C.F.R. 
§§ 3.6(a)(b) (1991); 38 C.F.R. § 3.2(i) (2002).

VA statutory law applicable to wartime service provided, as 
today, that service connection would be granted for personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110 (West 1991).  

Court precedent existing at the time of the January 1992 
rating decision held that if aggravation of a pre-service 
condition during service were established, a veteran "need 
not show a specific link between his in-service activity and 
the deterioration of his preservice disability in order to 
prevail.  It is enough if the aggravation occurred in 
service." Browder v. Derwinski, 1 Vet. App. 204, 206 (1991).

The evidence that was of record at the time of the January 
1992 rating decision established clearly and unmistakably 
that before entering service in February 1991, the veteran 
had a disorder of his low back.  The evidence of record at 
the time of the January 1992 rating did not include the 
report of the service entrance examination that the veteran 
supposedly underwent before entering upon active service in 
February 1991.  (Such a report has been sought by the RO 
several times, it is documented in the claims file, but never 
obtained.)  At the time of the decision, as today, there was 
available to claimants seeking service connection for 
disability a statutory presumption of soundness.  See 
38 U.S.C.A. § 1111 (West 1991).  As set out in the 
implementing regulation in effect at the time of the 
decision, the presumption of soundness was:

[t]he veteran will be considered to have 
been in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.

38 C.F.R. § 3.304(b) (1991).  Thus, because there was of 
record no service entrance examination report noting any 
disorder of the low back, there arose the presumption that 
the veteran was free of such a disorder upon entering active 
service in February 1991.  However, evidence that was of 
record at the time of the January 1992 rating decision 
clearly and unmistakably rebutted the presumption of 
soundness.  To be 
probative, evidence must be competent, and because this is 
medical evidence, it is competent on this question.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

This evidence consisted of a report by Lewis Ronald Quercia, 
M.D., the veteran's physician, dated February 23, 1991.  In 
this report, Dr. Quercia stated that as a result of injuries 
sustained in an automobile accident on April 9, 1990, the 
veteran had a "permanent partial disability."  Dr. Quercia 
enumerated in the report the elements of that disability:

	1.  Severe lumbo sacral sprain strain injury accompanied 
by left sciatic neuritis
	2.  Reversal of normal lordotic lumbar curvature with 
posterior encroachment of neuroforamen at 5L-S1
	3.  Possible annular tear at 5L-S1 disc p[os]teriorly[.]

Dr. Quercia's report of February 23, 1991 clearly and 
unmistakably establishes that before entering upon active 
service on February 14, 1991, the veteran had a low back 
disability, one caused by a pre-service event.  Thus, Dr. 
Quercia's report of February 23, 1991 clearly and 
unmistakably refutes the presumption of soundness arising 
through absence from the record of a service entrance 
examination report.  It establishes that when he began his 
active service on February 14, 1991, the veteran had a 
disability of the low back consisting of the elements 
outlined in the physician's February 23, 1991 report.

While the veteran had a disability that preexisted service, 
the Board finds that the presumption of aggravation arose on 
evidence that was of record at the time of the January 1992 
rating decision.  The question whether the presumption of 
aggravation arose on the record as it stood in January 1992 
is indeed a question about the credibility and weight of the 
evidence.  Though such a question, in itself, does not 
implicate the question of CUE, its must be resolved in order 
to assess whether the RO failed to apply the statutory 
presumption of aggravation correctly.

The evidence that was of record in January 1992 and gave rise 
to the presumption that the veteran's low back disability had 
been aggravated during service consisted of a service medical 
record dated March 7, 1991 and a second report by Dr. 
Quercia, dated March 18, 1991.  Both pieces of evidence were, 
as medical evidence, competent on the medical question in 
concern.  Grottveit, 5 Vet. App. at 93.

Dr. Quercia indicated in the March 18, 1991 report, as he had 
in his report of February 23, 1991, that the veteran had a 
permanent partial disability of the low back.  Dr. Quercia 
observed in the March 18, 1991 report that as early as the 
date of the February 23, 1991 report, the veteran was 
"unable to lift heavy weight in excess of 25 pounds."  
Adopting an account given by the veteran and reflected in his 
service medical records, Dr. Quercia in his March 18, 1991 
report noted that during his recent service, the veteran had 
"tripped over a rock while carrying his seabag. "  Dr. 
Quercia went on to opine in the March 18, 1991 report that 
this "reinjur[y]" had "further aggravat[ed] [the 
veteran's] pre-existing condition."

Thus, although the March 18, 1991 report of Dr. Quercia 
referred to the pre-service low back disability of the 
veteran caused by the motor vehicle accident of April 1990- -
and provided the additional information that it had rendered 
him unable to lift more than twenty-five pounds - - it also 
stated that the pre-service low back disability had been 
aggravated during service.

The March 7, 1991 service medical record indicated that the 
veteran complained of low back pain and related that he had 
"tripped over a rock [while]...carrying [a] seabag."  The 
March 7, 1991 service medical record reflected that the 
veteran said that he had been assessed in the past as having 
"severe [lumbosacral] strain" with sciatic neuritis as a 
result of his involvement in an automobile accident in April 
1990.  The three disability elements listed in Dr. Quercia's 
February 23, 1991 report 
describing the low back disorder that had resulted from the 
motor vehicle accident of April 1990 were stated in the March 
7, 1991 service medical record.  The general assessment 
entered in the March 7, 1991 service medical record was 
"chronic low back pain [secondary to motor vehicle accident 
existing prior to service]."  However, new findings, made on 
the date of the medical record, were documented 


as well.  They included "diffuse tenderness" of the lumbar 
area and a "recent exacerbation" of the pre-service 
condition.  

These documented findings of March 7, 1991 tended to support 
the account given by the veteran that he had sustained a 
recent injury of his back and tended to show that his pre-
service low back condition had increased in severity as a 
result.

The March 7, 1991 service medical record also contained the 
medical examiner's conclusion that the veteran was "not 
qualified physically for active duty or the reserves."  
(Service personnel records that were before the RO at the 
time of the January 1992 rating decision confirmed that the 
veteran was separated from service on March 9, 1991 because 
not physically qualified.)

Thus, on medical evidence that was of record at the time of 
the January 1992 rating decision - - the service medical 
record documenting "exacerbation" of the veteran's pre-
service low back condition and the physician's opinion that 
the pre-service low back condition had been aggravated - - 
the presumption of aggravation arose in favor of the service 
connection claim.  

Court precedent existing at the time of the January 1992 
rating decision directed that when a showing was made on the 
face of the record that a pre-service disability had 
increased in severity during wartime service, it was 
incumbent upon VA to grant service connection on the basis of 
the presumption or explain why the presumption had been 
refuted by clear and unmistakable evidence that the increase 
in disability was due instead to the natural progress of the 
disease.  See, e.g., 
Browder, 1 Vet. App. at 207.  The RO in the January 1992 
rating decision did neither.  Thus, it committed error.  It 
failed "to apply the correct statutory and regulatory 
provisions to the correct and relevant facts."  See 
Oppenheimer, 1 Vet. App. at 372.



It is clear to the Board that this error changed what 
otherwise should have been the outcome in January 1992 of the 
service connection claim.  The period of service during which 
the evidence showed the veteran's low back disability 
increased in severity constituted wartime service.  
Therefore, the statutory presumption of aggravation that 
arose on medical evidence of record in January 1992 could be 
refuted only if VA could point to "clear and unmistakable 
(obvious or manifest)" evidence that the increase in 
disability was due instead to the natural progress of the 
condition.  There was of record at the time of the January 
1992 rating decision no such evidence.  The only post-service 
evidence of record at the time of the January 1992 rating 
decision was an April 1991 VA Form 21-4138, Statement in 
Support of Claim, by the veteran in which he averred that he 
had twisted his back during a fall during service and pointed 
out that shortly thereafter, he was discharged as physically 
unqualified for service and the March 18, 1991 report by Dr. 
Querin.  This evidence does not refute the presumption that 
the veteran's low back disability was aggravated during the 
February 14-March 9, 1991 service, nor does anything in the 
service medical or personnel records for that period.  

Accordingly, service connection for aggravation of a low back 
disorder, chronic low back pain with radiculopathy, should 
have been granted by the RO in January 1992 under 38 U.S.C.A. 
§ 1153 (West 1991) and 38 C.F.R. § 3.306(b) (1991).  Thus, 
the rating decision of January 1992 denying service 
connection for that disability contained CUE.

ii.  Application to reopen the claim of entitlement to 
service connection
for aggravation of a low back disorder
on the basis of new and material evidence 

a.  Application to reopen

The veteran applied to reopen on the basis of new and 
material evidence the service connection claim that was 
denied by the January 1992 rating decision.  However, 


that rating decision has been reversed herein on grounds of 
CUE.  When a prior decision of the Secretary has been 
reversed or revised, and for the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A(b) (West 2002); see 38 C.F.R. § 3.105(a).

Section 5108 of Title 38 provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108 (West 2002).  However, the decision herein 
reversing the January 1992 rating decision denying the claim 
of entitlement to service connection for a low back disorder 
has rendered the rating decision a nullity.  38 U.S.C.A. 
§ 5109A(b).  Furthermore, the record contains no VA decision 
dated prior to a January 1992 rating decision that has denied 
entitlement to service connection for chronic low back pain 
with radiculopathy.  Therefore, there stands no denial of the 
service connection claim prior to the veteran's application 
to reopen.  Accordingly, the application to reopen the 
service connection claim on the basis of new and material 
evidence is legally insufficient.  38 U.S.C.A. § 5108.  

Therefore, the appeal of the denial of the application to 
reopen on the basis of new and material evidence the claim of 
entitlement to service connection for aggravation 
of a low back disorder is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 429 (1994).

b.  VCAA

When, as here, the law rather than the facts is dispositive 
of the claim, the VCAA does not apply to the claim.  Manning 
v. Principi, 16 Vet. App. 534 (2002).




ORDER

The claim that a January 1992 rating decision denying service 
connection for aggravation of a low back disorder, chronic 
low back pain with radiculopathy, contains CUE is granted.

The application to reopen on the basis of new and material 
evidence a claim of entitlement to service connection for 
aggravation of a low back disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

